UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6406


JOHN ALAN MILLER,

                  Plaintiff - Appellant,

             v.

VOCATIONAL REHABILITATION WORKSHOP, INCORPORATED;
MS. WILLIAMS,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.   Joseph F. Anderson, Jr., Chief
District Judge. (2:09-cv-00039-JFA)


Submitted:    June 18, 2009                 Decided:   June 25, 2009


Before NIEMEYER, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John Alan Miller, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               John Alan Miller appeals the district court’s order

accepting          the   recommendation            of     the     magistrate           judge    and

dismissing his 42 U.S.C. § 1983 (2006) complaint under 28 U.S.C.

§ 1915A(b) (2006).               We have reviewed the record and find no

reversible error.            Accordingly, we affirm for the reasons stated

by    the    district       court.         Miller       v.     Vocational        Rehabilitation

Workshop, Inc., No. 2:09-cv-00039-JFA (D.S.C. Feb. 25, 2009).

We    deny    Miller’s       motion     for    a       stamped    copy      of    his    informal

brief, his motions to impose sanctions, his motion to compel the

South       Carolina        Department        of       Vocational      Rehabilitation           to

release documents, his motion for punitive damages, his motion

for    preparation          of   a    transcript         at     government        expense,      his

motion       for    judgment     as    a   matter        of    law,   and     his      motion    to

intervene.         We dispense with oral argument because the facts and

legal       contentions       are     adequately         presented       in      the    materials

before       the    court    and     argument          would    not   aid     the      decisional

process.

                                                                                         AFFIRMED




                                                   2